DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ohara et al. [U.S. Pub. 2017/0307246] teaches a mobile terminal that intercommunicates with a wireless adapter; and a management server that is connected to the wireless adapter and the mobile terminal via a communication line. The mobile terminal transmits information related to an operating state of an air conditioner to the management server via the wireless adapter and acquires repair work procedure information of a malfunction part in an operation from the management server, and the mobile terminal transmits, to the management server, results of repair on the air conditioner that is performed, based on the acquired repair work procedure information and acquires work report information from the management server.
Noboa [U.S. Pub. 2018/0224819] teaches a communications bus, slave devices connected to the communications bus, a remote server that includes a slave device configuration database, and a master controller connected to the communications bus. The master controller is configured to query the slave devices for device identification codes, receive device identification codes from the slave devices, and connect to the remote server. The master controller is further configured to transmit device identification codes to the slave device configuration database, receive slave device configuration information from the slave device configuration database, and control the slave devices based on the slave device configuration information.
Aeberhard et al. [U.S. Pub. 2019/0212022] teaches where HVAC data reporting messages are received and stored in a cloud-based computer system. Each HVAC data reporting message includes one or more operational data values included by one of the HVAC controllers. A cloud-based computer system generates remote diagnoses for a particular HVAC device of the HVAC system, using a plurality of 
Land, III et al. [U.S. Pub. 2016/0116179] teaches where a system is structured to transmit a template HVAC configuration profile to a client, receive from the client a modification of the template profile transmitted to the remote client, validate the modification, in response to a programming request from the client, transmit a programming instruction including a modified HVAC configuration profile to the HVAC controller
Wester et al. [U.S. Pub. 20190363576] teaches a communication method with a client device contacting an application server and providing information defining a site to be managed and monitoring rules to be associated with the site to an application platform. The application platform stores the definitional information provided by the user for the site to be managed and the monitoring rules for the site in a database in a manner that maintains an association between the site and the monitoring rules, for example, by using that tenant's unique identifier and/or a unique identifier for the site.
Cha et al. [U.S. Pub. 20130060386] teaches an air conditioning system which can provide a gateway collecting state information of outdoor units or indoor units provided therein at a preset period and a data collection server, to allow a user to monitor real-time cycle data, and a controlling method thereof.
The prior art of record fails to teach or suggest, individually or in combination, the specific interaction in which the debugging terminal, cloud server, multi-spit air conditioning system, and centralized control device acquire/receive/create an identification code, first acquisition request, project, delivery code, and project information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119